Citation Nr: 0516221	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  94-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for scleroderma.

2.  Entitlement to service connection for arthritis, claimed 
as due to scleroderma.

3.  Entitlement to service connection for a heart disorder, 
claimed as due to scleroderma.

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving scleroderma resulting 
from VA treatment.

5.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving a pulmonary disability 
resulting from VA treatment.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1961 to 
September 1964.

Historically, a September 1989 rating decision denied direct-
incurrence and presumptive service connection for arthritis 
and a heart disability.  After appellant was provided timely 
notification of that rating decision later that month, he did 
not file a timely Notice of Disagreement therewith.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO), which denied 
reopening of said service connection arthritis and heart 
disability claims and a February 1995 rating decision, which 
denied § 1151 benefits for additional disability involving 
scleroderma resulting from VA treatment.  An August 1996 
Travel Board hearing on that § 1151 benefits appellate issue 
was held before one of the undersigned Board Members (D. C. 
Spickler).  In April 1997, the Board remanded the case to the 
RO for additional procedural development.  

Appellant subsequently appealed July 1997 and February 1999 
rating determinations (See Supplemental Statements of the 
Case), which, in part, denied service connection for 
scleroderma, and denied service connection for arthritis and 
a heart disorder, both claimed as due to scleroderma.  A 
November 1999 RO hearing was held.  Appellant subsequently 
appealed a February 2000 rating decision, which denied § 1151 
benefits for additional disability involving a pulmonary 
disability.  


In a March 2000 written statement, appellant formerly revoked 
a power of appointment of a service organization as his 
representative and has thereafter represented himself in this 
appeal.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)), became law.

In January 2001, appellant expressly withdrew in writing a 
request for a Travel Board hearing.  An April 2001 RO hearing 
was held.  

In an April 2002 decision, the Board denied reopening of said 
direct-incurrence and presumptive service connection 
arthritis and heart disability claims.  

In April 2002, the Board undertook additional development on 
said § 1151 benefits appellate issues involving scleroderma 
and a pulmonary disability, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  During the pendency of the 
appeal, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.

Due in part to procedural due process concerns as a result of 
the VCAA and the Federal Circuit's partial invalidation of 
the Board's development regulations, in January 2004, the 
Board remanded the case to the RO for additional procedural 
development.  

In October 2004, the Board granted a motion by appellant to 
advance this appeal on the Board's docket for good cause.

In November 2004, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for medical opinions 
regarding the service connection and § 1151 benefits issues 
in controversy, pursuant to the VCAA and 38 U.S.C.A. § 7109 
(West 2002) and 38 C.F.R. § 20.901 (2004).  In January and 
March 2005, VHA medical opinions were rendered, and the Board 
subsequently provided appellant a copy thereof and an 
opportunity to submit additional argument or evidence.  
Thereafter, appellant submitted additional written argument 
and evidence.  

It should be pointed out that the appellate issues as listed 
on the title page of this decision are the only issues that 
have been developed for appellate determination.  To the 
extent appellant may be raising other issues that have not 
been developed for appellate review, including issues 
involving connective tissue disorders other than scleroderma, 
he should specifically contact the RO and so state, in order 
for the RO to take appropriate action.  Kellar v. Brown, 6 
Vet. App. 157 (1994).

The case is now ready for the Board's appellate determination 
and a decision will be rendered by the undersigned expanded 
panel of the Board.  See 38 C.F.R. § 19.3 (2004).


FINDINGS OF FACT

1.  Service connection is not currently in effect for any 
disability.

2.  It has not been shown, by credible, competent evidence, 
that appellant presently has scleroderma.

3.  Prior to the July 1996 VA hospitalization in question, 
appellant had a long-standing history of variously-diagnosed 
pulmonary disabilities.

4.  During July 1996 VA hospitalization, appellant reportedly 
experienced aspiration pneumonia after undergoing an 
esophagogastroduodenoscopy (EGD) with biopsy and esophageal 
dilatation.  

5.  A January 2004 VHA medical opinion, in essence, states 
that there is a reasonable likelihood that the aspiration 
pneumonia with resultant lung abscess was caused by said July 
1996 VA treatment.

6.  The aspiration pneumonia with resultant lung abscess was 
not knowingly consented to by appellant as a certain or 
nearly certain risk or complication of VA treatment.  


CONCLUSIONS OF LAW

1.  Scleroderma was not incurred in or aggravated by 
appellant's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

2.  Arthritis is not proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

3.  A heart disorder is not proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a) (2004); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

4.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability involving 
scleroderma have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2004); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

5.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving a 
pulmonary disability resulting from July 1996 VA 
hospitalization have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable with 
respect to the appellate issues, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  With respect to the appellate issues, a 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence are documented in the claims 
folders.  Numerous service and post-service clinical records 
have been associated with the claims folders, which include 
diagnostic studies applicable to diagnosing scleroderma.  The 
Board has also remanded the case for additional evidentiary 
and procedural development.  In November 2004, the Board 
referred the case to the VHA of the VA for medical opinions 
regarding the service connection and § 1151 benefits issues 
in controversy, pursuant to the VCAA and 38 U.S.C.A. § 7109 
and 38 C.F.R. § 20.901.  See also Padgett v. Nicholson, No. 
02-2259 (Vet. App. April 19, 2005).  Sufficiently detailed 
and comprehensive VHA medical opinions were rendered by a 
rheumatologist and a pulmonologist, on which the Board has 
placed great emphasis on in deciding this case.  Thereafter, 
appellant submitted additional written argument and evidence 
consisting of duplicative or immaterial private clinical 
records.  Although appellant has offered his own testimony 
and opinions as to the etiology of the claimed disabilities, 
and has submitted certain medical articles on the general 
topics involved, the Board has not placed any significant 
probative value to them because appellant is a lay person and 
unqualified to express medical opinion and the medical 
articles are general and not specific to the facts of this 
case.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decisions.  Included in the Statements were provisions of 
38 C.F.R. § 3.159 setting forth VA's duties to assist in 
developing claims and notify claimants of necessary 
information/evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Although a pre-adjudication 
VCAA notice was not provided in the instant case, Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  Again, it is emphasized that the RO 
appropriately developed said appellate claims.  Furthermore, 
appellant was provided a January 2004 VCAA notice on the 
appellate issues after the enactment of the VCAA.  The 
January 2004 VCAA notice letter issued by the RO on said 
appellate claims specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellant 
has not stated that there is any material evidence not 
currently of record that should be obtained with respect to 
the appellate issues.  To the contrary, appellant has stated 
that he does not have any additional evidence to submit and 
has requested that the case be decided expeditiously by the 
Board.  See, for example, his February 2004 and March and 
April 2005 written statements.  The Board recognizes that the 
case has remained in appellate status for a lengthy period of 
time and that remanding the case for any additional 
development would simply delay the case without material 
benefit to appellant.  

In any event, the Board finds that, in the circumstances of 
this case, the directives and intent of the VCAA were 
essentially complied with regarding VA's duties to notify and 
assist the veteran; and any additional development or 
notification would serve no useful purpose, with respect to 
the appellate issues.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of the claims 
at issue or his substantive rights, for the aforestated 
reasons and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2004).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985); and Mayfield v. Nicholson, No. 
02-1077 (Vet. App. April 14, 2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues in question.


I.  Service Connection for Scleroderma

Appellant contends that his scleroderma had its onset during 
service, and that etiological factors might include alleged 
exposure in service to parasites, radiation, and/or 
Klebsiella infection/eosinophilia.  Although appellant has 
submitted medical articles on scleroderma and other topics, 
and has testified at hearings on appeal as to the appellate 
issue, he has not cited or submitted any competent scientific 
or medical evidence indicating that scleroderma is a 
radiogenic disease (See 38 C.F.R. § 3.311(b)(4) (2004) or 
that scleroderma is a disease associated with the other 
claimed etiological factors.  Lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer medical opinions as to cause or etiology of a claimed 
disability.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  

In deciding the scleroderma service connection issue on 
appeal, the Board will consider applicable statutory and 
regulatory provisions, including the following:  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and scleroderma becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, as no scleroderma disability has been 
medically confirmed, there is no basis for application of 
this presumption.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service entrance examination did not include any 
pertinent findings or diagnoses.  In an attendant medical 
questionnaire, appellant reported having been exposed to 
tuberculosis from a relative; and that albuminuria had been 
detected on preservice examination but had never been 
treated.  

Appellant's service medical records include various clinical 
findings, such as acne, flu/pleurodynia, conjunctivitis, 
right hand numbness, watery stools/nausea, and albuminuria.  
In 1964, a throat culture was positive for Klebsiella and 
certain laboratory values were slightly elevated, including 
white blood count and eosinophils.  A purified protein 
derivative (PPD) skin test was also positive.  

On August 1964 service separation examination, there were no 
specific findings or diagnoses pertaining to scleroderma (and 
a chest x-ray study and urinalysis were negative).  
Appellant's blood pressure was 112/68.  In an attendant 
medical questionnaire, it was reported that appellant had to 
wear dark glasses in direct sunlight; that he had been 
exposed to tuberculosis in the past with subsequent negative 
chest x-rays; and that intermittent proteinuria was not 
associated with any significant pathology.  

In an initial application for VA disability benefits, 
appellant only mentioned "jungle rot."  During a January 
1985 RO hearing, appellant testified that acne preexisted 
service; and that although he had received private medical 
treatment in the 1960's and 1970's apparently for, at least 
in part, a skin condition, such records had been destroyed.  

In an August 1989 application for VA disability benefits, 
appellant alleged that arthritis and a heart condition had 
their respective onsets in 1970 and January 1987, years after 
service.  

During January 1987 VA hospitalization, appellant reportedly had 
atypical chest pain.  His blood pressure was slightly elevated.  
A history of arthritis was noted.  A myocardial infarction was 
clinically ruled out.  In 1988, a cardiac catheterization 
revealed no evidence of coronary artery disease, and atypical 
chest pain was attributed to possible hiatal hernia or esophageal 
spasm.  

Voluminous private and VA clinical records dated since the late 
1980's include variously diagnosed conditions, including 
scleroderma/CREST syndrome, Reiter's phenomenon, Raynaud's 
syndrome, arthritis, hypertension, emphysema, diffuse chronic 
interstitial disease, and ventricular hypertrophy.  In 
particular, in the mid-1990's, VA clinical records included a 
history or assessment of CREST syndrome with Raynaud's 
phenomenon, esophagitis, and telangectasis without sclerodactyly.  
Although a March 1999 private clinical record noted that there 
was no criteria for limited/systemic scleroderma, later that year 
an impression was rendered of incomplete CREST syndrome with 
Raynaud's phenomenon, esophageal dysmotility, and telangectasis 
but no sclerodactyly or calcinosis.  Although VA clinical records 
dated in 1999 included an impression of pulmonary fibrosis likely 
secondary to scleroderma/CREST, other records in 2001 attributed 
the pulmonary condition to emphysema, noting a 45-pack per year 
smoking history.  VA clinical records dated in 1999 and 2001 
included assessments of Raynaud's and possible CREST, although 
ANA [anti-nuclear antibodies] were negative; and very mild 
CREST/systemic scleroderma.  A November 2000 VA pulmonary 
examination included a diagnosis of CREST/scleroderma.  Private 
clinical records indicated that in 2000, 2001, and May 2002, 
CREST and interstitial lung disease were reported.  The 
impressions included history of CREST or collagen vascular 
disorder with associated pulmonary disease; mild chronic 
obstructive pulmonary disease secondary to tobacco use; and 
restrictive lung disease.  Significantly, in September 2002 
private clinical records, a physician reported that he could not 
confirm any currently manifested scleroderma; and the assessments 
included history of scleroderma/mixed connective tissue disorder 
with no evidence thereof on laboratory studies (including 
negative ANA anti-SCL70 antibody, and anti-centromere antibody), 
and that a diagnosis of scleroderma could not be confirmed since 
none of the stigmata of a connective tissue disorder were 
currently manifested.  A November 2003 private clinical record 
included an impression of past diagnosis of CREST without 
convincing evidence of that [condition].  

Due to the obvious medical uncertainty and conflicting 
diagnoses rendered by VA and non-VA physicians as to whether 
scleroderma was in fact manifested, in November 2004, the 
Board referred the issue for a VHA medical opinion regarding 
the appellate issues involving scleroderma in controversy.

In a March 2005 medical opinion, a VA rheumatologist and 
medical school assistant professor of medicine, after 
discussing the material evidence in the claims files, stated, 
in pertinent part, that:

Scleroderma is an autoimmune illness 
characterized by thickening of the skin, 
most frequently over the hands and 
forearms, and a number of other signs and 
symptoms including, Raynaud's phenomena, 
telangiectasias, difficulty swallowing, 
subcutaneous deposits of calcium, 
fibrosis of the lung, kidney failure in 
the setting of severe hypertension, and 
loss of the ends of the digits due to 
ischemia.

In reviewing the patient[']s records I 
note the following features which could 
be related to scleroderma:  1) evidence 
of interstitial fibrosis of the lung 
dating back to the early 90's, (2) some 
swallowing difficulty and (3) presence of 
telangiectasias.  Most strikingly, I am 
unable to find any mention that the 
patient has skin thickening and tapering 
of the fingers, a classic characteristic 
of scleroderma.  Without evidence of skin 
thickening or tightening by exam one is 
hard pressed to arrive at a diagnosis of 
scleroderma.  Additionally, he does not 
have the presence of Raynaud's, or 
subcutaneous calcium deposits.  
Laboratory evaluation can also be helpful 
in the diagnosis of scleroderma.  
Observation of a positive ANA (anti-
nuclear antibody), while non-specific, 
can support the diagnosis.  More specific 
tests including anti-SCL70 antibody and 
anti-centromere antibody are specific for 
scleroderma.  All reports of these tests 
that I have found are negative.  Thus 
there is no serologic evidence of 
scleroderma.  

Regarding the features [of] scleroderma 
[that] he does manifest, all these 
features can be attributed to other 
causes.  Though he has a history of 
possible interstitial pulmonary fibrosis, 
in the absence of the required skin 
changes, I can not attribute the fibrosis 
to scleroderma.  This impression is 
supported by an evaluation of the patient 
performed in 2002 by a rheumatologist who 
could not confirm a diagnosis of 
scleroderma.  If the patient had suffered 
from scleroderma for as many years as 
noted in his records one would expect to 
easily observe the physical signs of the 
disease.  With regards to the 
telangiectasias, these can be present in 
many clinical settings other than 
scleroderma.  Also noted in the records, 
the only clinician I could find who 
described the telangiectasias the patient 
had, did not feel they were typical of 
scleroderma.  

In conclusion, I am unable to ascertain 
from the records that any physical or 
laboratory findings, which would define a 
diagnosis of scleroderma, are present in 
this patient.  I do not feel that he 
suffers from scleroderma now nor suffered 
from it in the past.

The VHA medical opinion on this point in controversy appears 
well deliberated and sufficiently detailed and there is no 
explicit basis for rejecting its ultimate conclusion that 
appellant does not have scleroderma.  The Board assigns great 
evidentiary weight to the VHA medical opinion, particularly 
since (a) that medical opinion was extensively detailed and 
comprehensive and based on a review of the entire record, and 
(b) that medical opinion detailed with specificity the 
reasons why appellant does not have scleroderma.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  It should also be pointed out that the Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case) "[i]n the absence of 
proof of a present disability there can be no valid claim."  

The Board concludes that the March 2005 VHA medical opinion, 
which unequivocably stated that appellant does not have 
scleroderma, was adequately supported by material facts and 
based on the actual clinical evidence in the claims folders, 
and thus constitutes credible, competent evidence that is 
overwhelmingly negative on this etiological point in 
controversy.  The critical point is that there is no 
competent evidence indicating that appellant currently has 
scleroderma.  As such, there is no entity to service connect.  
Id.  Thus, given the lack of credible, competent clinical 
evidence showing that appellant currently has scleroderma, 
the claim for service connection for scleroderma is denied.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


II.  Service Connection for Arthritis and a Heart Disability 
Claimed as Secondary to Scleroderma

In deciding the arthritis and heart disability service 
connection issues on appeal, the Board will consider 
applicable statutory and regulatory provisions, including the 
following:  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

Appellant asserts and has testified that his arthritis and 
heart disability are due to, or part and parcel of, his 
scleroderma.  

The Board will not repeat the evidence and analysis set forth 
in Part I of this decision above.  In short, the credible, 
competent evidence of record is overwhelmingly negative and 
shows that appellant does not have scleroderma.  Logically, 
therefore, appellant's arthritis and a heart disability are 
not proximately due to scleroderma.  The fact remains that 
service connection is not in effect for any disability.  
Consequently, the secondary service connection claims for 
arthritis and a heart disorder, claimed as due to 
scleroderma, are denied.  38 C.F.R. § 3.310(a); and Sabonis, 
supra.  


III.  Entitlement to § 1151 Benefits for Additional 
Disabilities Consisting of Scleroderma and a Pulmonary 
Disability

With respect to the § 1151 benefits appellate issues, as an 
initial matter, it should be pointed out that since 
appellant's § 1151 benefits claims were filed prior to 
October 1, 1997 (See, in particular, appellant's August 1996 
Travel Board testimony), the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Veterans Court and 
the Court of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States (Attorney General) 
as to the full extent to which benefits were authorized under 
the Supreme Court's decision.  A January 20, 1995 memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....  [T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...  
What the Court...appears to have in 
mind...is not a naturally 
termed..."risk" at all, but rather the 
certainty or near- certainty that an 
intended consequence of consensual 
conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve. (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....


A.  Scleroderma § 1151 Appellate Issue

Appellant asserts and has testified that VA failed to timely 
diagnose or adequately treat his scleroderma.  However, he is 
not competent to offer medical opinion as to cause or 
etiology of a claimed disability.  See Espirutu, supra.  

The Board will not repeat the evidence and analysis set forth 
in Part I of this decision above.  In short, the credible, 
competent evidence of record is overwhelmingly negative and 
shows that appellant does not have scleroderma.  See Brammer, 
supra.  Logically, therefore, he does not have additional 
disability consisting of scleroderma as a result of VA 
treatment/omission of treatment, as alleged.  Consequently, 
entitlement to § 1151 benefits for additional disability 
involving scleroderma is denied.  


B.  Pulmonary Disability § 1151 Appellate Issue

With respect to the § 1151 benefits appellate issue in question, 
appellant asserts that a July 1996 VA EGD was improperly 
performed and caused aspiration pneumonia; that antibiotic 
therapy was delayed or improperly administered; that a right lung 
abscess was not timely detected or adequately treated; that the 
VA inadequacies resulted in permanent additional lung damage; and 
that oxygen supplementation was required to be initiated as a 
result of that VA hospitalization.  

During July 1996 VA hospitalization, appellant reportedly 
experienced aspiration pneumonia after undergoing an EGD with 
biopsy and esophageal dilatation.  During VA hospitalization in 
August-September 1996, appellant was treated with various 
antibiotics for a right lung infection with cavitation; a right 
lower extremity deep venous thrombosis and pulmonary embolism 
subsequently developed; and a failed bronchoscopy was performed.  
Since that hospitalization, appellant has required permanent 
oxygen supplementation to breathe.  

VA medical opinions rendered in March 1999 and November 2000 
and private medical opinions rendered in August 1999 and 
October 2001 appear somewhat in conflict.  Although the March 
1999 VA medical opinion stated that there was no respiratory 
disability due to the July 1996 EGD procedure in question, 
the August 1999 private medical opinion concluded that 
appellant's aspiration was probably a complication of the 
July 1996 EGD; that initial therapy was inadequate to treat 
the post-EGD lung abscess; and that his pulmonary function 
had been permanently "compromised" after he developed the 
post-EGD lung abscess.  The November 2000 VA medical opinion 
states that prior to the July 1996 aspiration necrotizing 
pneumonia, appellant did not require oxygen supplementation 
to breathe despite having chronic obstructive pulmonary 
disease/asthma/bronchitis; that right lung scarring and 
bullous appearance could presumably be a residual of said 
necrotizing pneumonia; and that although a number of 
conditions caused his respiratory disability with oxygen 
supplementation dependency, it was possible at least a 
portion of the respiratory disability was due to the 
aspiration necrotizing pneumonia.  The October 2001 private 
medical opinion states that although the main cause of 
appellant's lung diffusing capacity decline was most likely 
CREST syndrome, nevertheless the 1996 large volume aspiration 
was probably a "significant" factor.  

Due to the conflicting medical opinions as to the etiology of 
the claimed pulmonary disability, in November 2004, the Board 
referred the issue for a medical expert opinion by a 
pulmonologist.  In a January 2005 medical opinion, a VA 
pulmonologist, after discussing the material evidence in the 
claims files, stated, in pertinent part, that: 

The major pulmonary question relates to 
an EGD procedure and subsequent episode 
of pneumonia which occurred in 1996.  In 
July 1996, he underwent EGD with 
esophageal stricture dilation.  
Subsequently he developed signs and 
symptoms of pneumonia, with initially RUL 
[right upper lobe] airspace disease, 
which progressed to cavitation and 
findings consistent with lung abscess....  
Prior to this episode of aspiration and 
pneumonia, he did not require home 
oxygen, but has required home oxygen 
since that time....  Despite the complexity 
of his lung disease, I do believe it is 
at least as likely as not that he 
underwent a mild to moderate permanent 
worsening due to his development of 
aspiration pneumonia and lung abscess in 
July/August 1996.  This opinion is best 
supported by his deterioration in 
diffusion capacity over the several years 
following this event, his continued 
abnormal radiographic findings in the 
RUL, and the requirement for home oxygen 
therapy which occurred following this 
event.  

With resolution of all reasonable doubt in appellant's favor, 
the Board concludes that based upon the entire evidentiary 
record, particularly the recent VHA medical opinion in 
question, additional pulmonary disability resulted from 
treatment during July 1996 VA hospitalization; that 
aspiration pneumonia with resultant lung abscess was not 
knowingly consented to by appellant as a certain or nearly 
certain risk or complication of VA treatment; and that but 
for said VA treatment, it is at least as likely as not that 
such additional pulmonary disability may have been avoided.  
Accordingly, the Board considers the positive evidence to 
have greater probative value than any negative evidence, with 
respect to this § 1151 claim, and, therefore, the claim is 
granted.


ORDER

Service connection for scleroderma, arthritis (claimed as due 
to scleroderma), and a heart disorder (claimed as due to 
scleroderma) and entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability involving 
scleroderma resulting from VA treatment are denied.  To this 
extent, the appeal is disallowed.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving a pulmonary disability 
resulting from VA treatment is granted.  To this extent, the 
appeal is allowed.  


	________________________		_________________________
    LAWRENCE M. SULLIVAN		   D. C. Spickler	
        Veterans Law Judge, 	          Veterans Law 
Judge, 
   Board of Veterans' Appeals	   Board of Veterans' 
Appeals

			
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


